Citation Nr: 1732203	
Decision Date: 08/09/17    Archive Date: 08/16/17

DOCKET NO.  14-29 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial rating in excess of 10 percent for bilateral hearing loss.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Teague, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from April 1957 to April 1960 and from November 1966 to October 1970.  The Veteran was awarded the Combat Action Ribbon and Vietnam Campaign Medal with device, among other decorations, for this service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, which granted service connection for PTSD and bilateral hearing loss and denied entitlement to a TDIU.  Jurisdiction is now with the RO in San Diego, California.

In May 2016, the Board remanded the Veteran's appeal for an increased rating for the service-connected PTSD for additional development.  On remand, the requested actions were completed by the AOJ with no further action necessary to comply with the Board's remand directives; therefore, the case is once again before the Board for appellate consideration of the issue on appeal.  Stegall v. West, 11 Vet. App. 268 (1998).  An additional discussion of the AOJ's compliance with the Board remand is included in the Duties to Notify and Assist section below.

The issues of entitlement to initial higher ratings for bilateral hearing loss and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).






FINDING OF FACT

The Veteran's PTSD manifests with symptoms including nightmares, mild memory problems, social isolation, intrusive thoughts, and problems with crowds, causing occupational and social impairment with reduced reliability and productivity.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2016).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain. 

The Veteran's claim concerns the proper disability ratings to be assigned to his service-connected back disability and arises from his disagreement with the initial disability rating assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice as to these claims is needed under VCAA.

The record also reflects that all relevant treatment and examination records are in the claims folder.  Neither the Veteran nor his representative has identified any outstanding medical evidence. 

The Veteran underwent VA examinations in August 2013 and April 2016, to obtain medical evidence regarding the nature and severity of the disability.  The Board finds that collectively, the VA examinations are adequate for adjudication purposes.  The examinations were performed by medical professionals based on review of the claims file, solicitation of history and symptomatology from the Veteran, and examination of the Veteran.  The examination reports are accurate and fully descriptive.  Opinions were provided as the nature, etiology, and severity of the diagnosed conditions.  As such, the Board finds that the Veteran has been afforded adequate examination.  The Board finds that VA's duty to assist has been met.  See 38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Moreover, the Board concludes that there has been substantial compliance with remand directives regarding the claim for an increased rating for PTSD.  See Stegall v. West, 11 Vet. App. 268 (1998).  In compliance with the October 2015 remand, the Veteran underwent a VA spine examination in April 2016.  Therefore, the Board finds that the remand directives were substantially completed and an additional remand is not required.  See Dyment v. West, 13 Vet. App. 141 (1999) (although under Stegall VA is required to comply with remand orders, substantial compliance, not absolute compliance, is required). 

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claims and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Increased Rating Laws and Regulations

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321 (a), 4.1.  In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will also be resolved in the veteran's favor.  38 C.F.R. § 4.3.

The claimant bears the burden of presenting and supporting his claim for benefits.  38 U.S.C.A. § 5107 (a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.  Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Notably, the benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

PTSD is rated under Diagnostic Code 9411, and utilizes the General Rating Formula for Mental Disorders  See 38 C.F.R. § 4.130.  Under this code, a 50 percent rating contemplates occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id. 

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

Symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The nomenclature employed in the portion of VA's Rating Schedule that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition, of the American Psychiatric Association.  38 C.F.R. § 4.130.

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126 (a).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely the basis of social impairment.  38 C.F.R. § 4.126(b).

In evaluating psychiatric disorders, the Board is mindful that the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (2013), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that VA "intended the General Rating Formula to provide a regulatory framework for placing veterans on a disability spectrum based upon their objectively observable symptoms."  The Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."

Increased Rating for PTSD

The Veteran's contends that the symptoms of his service-connected PTSD are more severe than is indicated by the currently assigned 50 percent disabling rating under the criteria of Diagnostic Code 9411.  See 38 C.F.R. § 4.130.

In August 2013, the Veteran underwent a VA examination to determine the etiology and severity of his PTSD.  The Veteran reported intrusive thoughts several times a month, he denied nightmares, but indicated he would wake up with night sweats weekly, avoided conversations about the military and avoided crowds.  The Veteran also reported enjoying spending times with friends, going to dinner, and walking for exercise.

The VA examiner diagnosed the Veteran with PTSD and assigned a GAF score of 75.  The examiner noted symptoms included depressed mood, anxiety, suspiciousness, panic attacks weekly or less often and flattened affect.  The VA examiner indicated that the Veteran had been formally diagnosed with a mental health condition, but the symptoms were not severe enough to interfere with occupational and social functioning or to require continuous medication.

The Veteran also had a psychological evaluation conducted by a private examiner.  The private examiner indicated the Veteran's PTSD symptoms were manifested by anxiety, suspiciousness, panic attacks that occur weekly or less often, mild memory loss, disturbances of motivation and mood, difficulty establishing and maintaining effective work and social relationships, and an inability to establish and maintain effective relationships.

The private examiner diagnosed the Veteran with PTSD and assigned a GAF score of 50.  The private examiner indicated the Veteran's PTSD caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.

In April 2016, the Board remanded the PTSD for a current examination.  In August 2016, the Veteran underwent a VA examination to determine the severity of his PTSD.  The Veteran reported he had one close friend that talked to regularly and that he took daily walks on the beach for exercise.  He reported nightly insomnia, daily anxiety, recurring nightmares, social isolation, and occasional suicidal thoughts with no plan or intent.  The Veteran reported he received two psychotherapy sessions over the years and that he is disinclined to talk about his experiences in Vietnam.  

On examination, symptoms included depressed mood, anxiety, chronic sleep impairment, disturbances of motivation and mood, difficulty establishing and maintaining effective work and social relationships and suicidal ideation.  The Veteran was appropriately dressed with good hygiene, made eye contact, his affect was dysthymic and anxious.  There was no evidence of thought disorder, cognitive deficits or gross memory impairments.  He reported suicidal ideation but denied plan or intent and denied any homicidal ideation, plan or intent.  Symptoms did not suggest manic/hypomanic symptoms or psychotic symptoms.  The VA examiner diagnosed the Veteran with PTSD and indicated the Veteran's PTSD caused occupational and social impairment with reduced reliability and productivity.

Evaluating the evidence in light of the above rating criteria reflects that throughout the appeal period, the Veteran's symptoms do not demonstrate occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.

Throughout the appeal period, the Veteran has reported contact with friends and finding enjoyment from an exercise routine.  The Board acknowledges the Veteran's reports of social isolation, insomnia, anxiety, and occasional suicidal thoughts with no plan or intent, but finds that those symptoms are all contemplated by the assigned 50 percent rating.  In fact, the only social restrictions the Veteran has reported are an avoidance of crowds and some social isolation.

The symptoms the Veteran reported to both VA and private physicians and described in lay statements during this period fail to reflect a severity in occupational and social functioning akin to that contemplated by the higher 70 percent evaluations.  These ratings contemplate functioning so impaired that it results in symptoms of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.

The Board notes that throughout the appeal period, the Veteran has been assigned two GAF scores one a 50 and the other a 75, both in August 2013.  Diagnoses many times will include an Axis V diagnosis, or a Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).

A GAF score of 75 denotes transient symptoms and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument) and no more than slight impairment in social, occupational, or school functioning (e.g., temporarily failing behind in schoolwork).

A GAF score of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).

A GAF score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). 

A GAF score of 31 to 40 is meant to reflect an examiner's assessment of some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g. depressed man avoids friends, neglects family, and is unable to work).

As notes above, generally, a GAF score of 50 indicates serious symptoms such as, suicidal ideation, severe obsessional rituals, frequent shoplifting or any serious impairment in social, occupational, or school functioning, e.g., no friends, unable to keep a job.  However, the August 2013 private examiner simply indicated the Veteran's GAF score was 50 and provided no comment or additional support for the finding.  Similarly, the Board finds the 75 assigned by the VA examiner did not appear to account for the Veteran's reported sleep difficulties, including night sweats, anxiety, and avoidance due to his PTSD.  Therefore, for rating purposes, the Board finds the assigned GAF scores of record not probative because neither accurately represents the Veteran's overall disability picture.

Considering the totality of the symptoms the Veteran does have (social isolation, insomnia, anxiety, and occasional suicidal thoughts with no plan or intent), the record does not reflect that these symptoms are of a frequency and severity akin to occupational and social impairment with deficiencies in most areas, such as work, school, family relations.  The Veteran has been consistently noted to be capable of daily activities, personal hygiene, and handling his financial affairs.  His thinking and judgement have not been noted to be impaired.  He did not actively treat the condition or even take medication for the condition.  Furthermore, examiners have indicated that the condition caused occupational and social impairment with reduced reliability and productivity and does not require continuous medication.  Because there are no treatment records or lay statements, the Board must base its decision on the August 2013 VA examination, August 2013 private examination, and April 2016 VA examination.  As such, the Board finds that throughout the appeal period, the Veteran's PTSD symptoms more closely approximate the 50 percent disabling criteria for PTSD.


ORDER

A rating in excess of 50 percent for posttraumatic stress disorder is denied.


REMAND

In October 2015, the Board remanded the Veteran's claim for an initial rating in excess of 10 percent for additional development, to include a VA audiological examination.  In April 2016, a VA examination was conducted.

In October 2016, the RO granted an increased rating for service-connected bilateral hearing loss, now evaluated at 20 percent disabling.  A Supplemental Statement of the Case was also issued to reflect the increase for the bilateral hearing loss evaluation to 20 percent.  In November 2016, the Veteran was sent a letter to ascertain whether he was satisfied with the assigned rating for his bilateral hearing loss, or whether he wished to continue his appeal.  The Veteran did not reply to the letter.

In May 2017, the Veteran filed an Application for Disability Compensation and related Compensation Benefits that, in pertinent part, included a claim for an increased rating for bilateral hearing loss.  The Veteran was then scheduled for a VA audiology examination which he underwent in June 2017.

In July 2017, the claim was returned to the Board without further adjudication.  While the Board is cognizant that 38 U.S.C.A. § 7105  (e) provides an automatic waiver of initial AOJ review if a veteran submits evidence to the AOJ or the Board with, or after submission of, a substantive appeal in cases where the substantive appeal was filed on or after February 2, 2013, see 38 U.S.C.A. § 7105 (e) (West 2014); see also VA Fast Letter 14-02 (May 2, 2014), the Board finds that an automatic waiver of jurisdiction cannot be applied in this case.  Specifically, the Veteran did not "submit" the evidence, but rather VA generated the evidence; the provision in that case does not provide for an automatic waiver of jurisdiction, but rather requires that the Veteran explicitly waive AOJ initial review of that evidence. The Veteran has not done so in this case.  Therefore, on remand, the AOJ must issue an SSOC addressing the issue of entitlement to an initial rating in excess of 10 percent for bilateral hearing loss considering all the evidence of record obtained since issuance of the October 2016 SSOC.  See 38 C.F.R. §19.9; 20.1304(c).

The Veteran's claim for entitlement to a TDIU is inextricably intertwined with the issue of entitlement to an initial rating in excess of 10 percent for bilateral hearing loss, which is being remanded for further adjudication.  Therefore, a final decision on the issue of entitlement to a TDIU cannot be rendered at this time.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).

Accordingly, the claims for entitlement to an initial rating in excess of 10 percent for bilateral hearing loss and entitlement to a TDIU are REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

     After conducting any additional development deemed necessary, readjudicate the claims of entitlement to an initial rating in excess of 10 percent for bilateral hearing loss and entitlement to TDIU considering all the evidence of record obtained since issuance of the October 2016 SSOC.  The Veteran and his representative should be provided a supplemental statement of the case and an appropriate period of time for response.  The case should then be returned to the Board, if in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


